Judge Hedrick
dissenting.
In my opinion the evidence is sufficient to require submission of the case to the jury and to support the verdict. Although the *314majority points out that the mailbox contained the names of “Mr. and Mrs. Williams;” that a “Public Works Commission (PWC)” bill was found in the back bedroom with the name of “Alex Williams” on it; and that “a Travelers Trash Service bill dated 26 June 1980, bearing the name, Alex Williams” on it, it ignores these significant bits of evidence in arriving at the conclusion that the evidence was insufficient to raise an inference that the defendant was in control of the premises and thus in constructive possession of the heroin. When all of the evidence is considered in the light most favorable to the State, as we are bound to do, the cases cited and relied upon by the State are not so readily distinguishable as the majority indicates.
I vote to find no error.